DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 5-7, and 9-10 are objected to because of the following informalities:  
Claims 1, 6, and 9 recite “first terminal information” on lines 14-15, 5, and 4, respectively.  The limitation lacks antecedent basis as “first terminal” is not recited.  For the purposes of prosecution, the examiner will interpret “first terminal information” as “first virtual terminal information”. 
Claims 2, 7, and 10 recite “the second terminal” on lines 6, 6, and 5, respectively.  The limitation lacks antecedent basis as “second terminal” is not recited.  For the purposes of prosecution, the examiner will interpret “second terminal” as “second virtual terminal”. 
Claim 5 recites “the first terminal to the second terminal” on line 3, which lacks antecedent basis because “first terminal” and “second terminal” are not recited.  For the purposes of prosecution, the examiner will interpret “first terminal” as “first virtual terminal” and “second terminal” as “second virtual terminal”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ito (U.S. Patent No. 9113444, hereinafter “Ito”).

Claims 1, 6, and 9:
Ito discloses a communication device (Column 4, Line 26; Display device 110) comprising: 
a processor (Column 16, Lines 42-43; A processor such as a CPU); and
a memory being accessed by the processor (Column 16, Lines 41-42; Programs are read out by RAM), wherein the processor executes:
a communication client process that initiates communication via a network (Column 6, Lines 1-4; A user joins the pointers of the two cards 140 so that a connection is established between the two communication apparatuses 180 corresponding to the cards 140); and
a communication server process that responds to initiation of the communication (Column 5, Lines 11-14; Display device 110 attempts (“sending”) 
wherein the memory stores profile information of the communication device having identification information and connection information of a first virtual terminal (“card 140A”) (Column 4, Lines 35-39; The card 140A can record identification information for identifying the communication apparatus 180A and communication information for performing communication with the card 140A),
the communication server process includes:
sending, in response to a first command transmitted from a first device (“communication apparatus 180A”) via the network, the profile information including first virtual terminal information of the communication device to the first device (Column 5, Lines 11-14; Display device 110 attempts (“sending”) a connection to the communication apparatus 180A based on the information received (“first command”) from the card 140A); and
setting, in response to a second command transmitted from the first device via the network when an input operation of interconnecting an image of the first virtual terminal of a first icon (“card 140B”) of the communication device (“communication apparatus 180B”) and an image of a second virtual terminal of a second icon (“card 140D”) of another communication device different from the communication device (“communication apparatus 190”) (Fig. 4; Devices 190 and 180B are different) is executed by a user (Column 6, Lines 1-4; A user joins the pointers of the two cards 140 so that a connection is established between the two communication apparatuses 180 corresponding to the cards 140) (Also see Fig. 3 illustrating the user interconnecting card 140B to another card), both of the 
the communication client process includes:
establishing communication connection via the network from the first virtual terminal to the second virtual terminal on the basis of the connection information of the second virtual terminal set to the link information of the first virtual terminal in response to an operation by the user (“user joins the pointers”) correlated with the first virtual terminal (Column 6, Lines 1-4; A user joins the pointers of the two cards 140 so that a connection is established between the two communication apparatuses 180 corresponding to the cards 140).

Regarding the “non-transitory computer-readable storage medium” of claim 6, Ito discloses that a process performed by the information processing apparatus described in the present specification may be realized by using any one of software, hardware, and a combination of software and hardware, where a program included in software is stored 

The method of claim 9 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Claims 2, 7, and 10:
Ito further discloses wherein the communication client process includes transmitting a third command from the first virtual terminal to the second virtual terminal via the communication connection (Column 6, Lines 1-4; A user joins the pointers of the two cards 140 so that a connection is established between the two communication apparatuses 180 corresponding to the cards 140) and causes the another communication device (“communication apparatus 180B”) to start an operation correlated with the second virtual terminal (“card 140B”) and a transmission data (“setting or the like”) appended to the third command when establishing the communication connection (Column 6, Lines 5-10; The user can visually connect the communication apparatuses 180 based on a desired wireless standard even if no complicated setting or the like is applied in the communication apparatuses 180.  The user also does not have to take time out to apply any connection setting or the like in each of the communication apparatuses 180 (i.e., the system applies any necessary settings to make the desired connection)). 

Claim 5:


Claim 12:
Ito discloses a non-transitory computer-readable storage medium (Column 16, Lines 35-40) storing therein a communication program for causing a computer to execute a process comprising:
transmitting a first command to a first device and a second device (Column 4, Lines 62-65; Display device 110 communicates with the card 140 through near field wireless communication such as NFC); 
displaying a first icon of the first device having an image of a first virtual terminal (“card 140A”) and a second icon of the second device having an image of a second virtual terminal (“card 140B”) (Fig. 1 illustrates display device 110 displaying cards 140A and 140B), on a basis of first profile information having identification information and connection information of the first virtual terminal of the first device (Column 4, Lines 35-39; The card 140A can record identification 
transmitting, to the first device, a second command of setting the connection information of the second virtual terminal to the first virtual terminal of the first device (Column 5, Lines 34-39; Display device 110 acquires, from the communication apparatus 180 (which generically refers to communication apparatus 180A-B as disclosed in col. 4, ln. 27-29) having completed a connection (“second command”), information (“connection information”) regarding a wireless standard that the communication apparatus 180 supports) and transmitting, to the second device, a third command of setting the connection information of the first virtual terminal to the second virtual terminal of the second device, in response to an input operation of interconnecting the image of the first virtual terminal of the first icon and the image of the second virtual terminal of the second icon (Column 6, Lines 1-4; A user joins the pointers of the two cards 140 so that a connection is established between the two communication apparatuses 180 corresponding to the cards 140).

Claim 13:
Ito further discloses wherein
the first profile information includes image information of the first device and the first virtual terminal (Column 6, Lines 43-47; See Fig. 3; The user joins the pointer A1 of the card 140A to the pointer D4 of the card 140D, the connection between cards 140A and 140D is shown as failed),
the second profile information includes image information of the second device and the second virtual terminal (Column 6, Lines 43-47; See Fig. 3; The user joins the pointer A1 of the card 140A to the pointer D4 of the card 140D, the connection between cards 140A and 140D is shown as failed), and
the first icon and the second icon are displayed on the basis of the image information (See citations above.  Display device 110 displays the connection between cards 140A and 140D as failed).

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  Applicant appears to argue on pages 13-14 that Ito does not disclose the input operation as underlined in the listing of claim 1 on page 14.  The examiner disagrees.  As Ito discloses in col. 6, ln. 1-4, on a display device a user joins the pointers of two cards 140 (first and second virtual terminals) so that a connection is established between the two communication apparatuses 180 (communication device and another communication device) corresponding to the cards 140.  The user action of joining the pointers corresponds to the claimed “input operation” while the two communication devices 180 are different as shown in Figs. 3-4.  Lastly, the cards 140 are both displayed . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2012/0287034 (Park et al.) – Method and Apparatus for Sharing Data Between Different Network Devices – A user interface for a data sharing function where devices for receiving data are allotted to a first region of the user interface and devices for transmitting data re allotted to a second region of the user interface. 
U.S. Patent Application Publication No. 2009/0172583 (Want et al.) – Device, System, and Method of Composing Logical Computing Platforms – A wireless computing device a logical platform composition manager that includes the wireless computing device and one or more wireless devices where in response to a user selection one or more wireless communication links are established between the wireless computing device and the one or more wireless devices. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NAM T TRAN/Primary Examiner, Art Unit 2452